DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on2/18/2022 has been entered.

Response to Amendment

This office action is in response to communications filed 2/18/2022. Claims 1 and 20 are previously presented. Claims 2 and 4-19 are amended. Claim 3 is cancelled. Claims 1-2 and 2-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot in view of new grounds of rejection. The Examiner recognizes that claim 1 was previously 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8-9, 15, and 18 recite “relationship between a subject matter of the video content and one or more products or services included in the video content”. However, there does not appear to be sufficient support for this limitation in the Applicant’s original disclosure. The a subject matter of the video and a product or service in the video. The portion of the Applicant’s original disclosure at [0084] is noted. However, this does not appear to be sufficient to support the specific limitations as claimed. The determination of a relationship between the subject matter and the item, or even the determination of the subject matter, is not clear enough to provide sufficient support for the limitations as claimed. 
Claims 2, 7, 10, and 15 recite the limitation of “retrieving, from a programming directory…the description”. However, there does not appear to be sufficient support for this limitation in the Applicant’s original disclosure. Specifically, while the Applicant’s original disclosure teaches “retrieving a value”, and “searching for a description”, there is no sufficient disclosure that the value is or can be the description, and the interchangeability is not inherent. Additionally, it is not inherent that the description must be retrieved by the apparatus performing the other claimed limitations in order to obtain supplemental content based on the description.
Claim 18 recites “identify at least one entity associated with the subject matter of the base video content; and
 identify a plurality of content transactional items related to the base video content such that to determine the relationship between the subject matter of the base video content and the content transactional item includes to determine a relationship between the entity associated with subject matter of the base video content and each content transactional item from the plurality of content transactional items; and select the content subject matter of the base video content and each content transactional item from the plurality of content transactional items”. While the Applicant’s original disclosure teaches examples (i.e., the RG3 example at [0084] of the originally filed specification), these examples are not sufficient to support the level of specificity of the limitations as claimed. For example, [0084] teaches:
[0084] As yet another non-limiting example, an indicator or directory  may indicate that a live broadcast of a football game is being shown between the WASHINGTON REDSKINS and the DALLAS COWBOYS. A further determination may yield the likelihood that a person watching the game is a fan of quarterback Robert Griffin III (“ RG3”). Accordingly, when this quarterback is shown in the live broadcast, supplemental content may show an RG3 jersey for sale.
Assumptions can be made as to what the what the subject of video content could be in this example, what the entity could be, etc. However, the specifics of how the identifying steps are performed do not appear to be clear, and therefore do not appear to be supported.
Any claim not specifically mentioned above is rejected as incorporating the deficiencies of the claim upon which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the first potion” at line 5, while the Examiner believes the intended limitation is “the first portion”. Appropriate correction is required.
Claim 6 recites “wherein the television media content is a broadcast live in the television”. While the Examiner recognizes that the limitation has the intended meaning of “wherein the television media content is a live broadcast” or such, the current language is vague (i.e., “live in the television”). 
is obtained from based on the one or more user parameters” at line 4. This limitation is vague and unclear as it appears that a limitation was left out.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/CHENEA DAVIS/Primary Examiner, Art Unit 2421